Citation Nr: 1639561	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-43 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned in August 2014.  A copy of the transcript is of record.

In November 2014, the Board remanded the Veteran's claim for additional development.  

The Veteran also appealed the issue of entitlement to service connection for a right toe disability.  A December 2015 rating decision granted service connection for a right toe disability.   Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The evidence does not establish that the Veteran's left toe disability, which existed prior to service, permanently increased in severity during his active service.


CONCLUSION OF LAW

The Veteran's pre-existing bilateral left toe disability was not aggravated by his active service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran originally submitted a claim for service connection for a left toe disability in January 1969.  The claim was denied in an April 1969 rating decision.  The Veteran submitted the current claim for service connection for a left toe disability in July 2009.  The claim was denied in a December 2009 rating decision.  The Veteran appealed the denial of the claim and this appeal ensued.  

The service treatment reports reflect that the Veteran's pre-induction examination dated in June 1966 reflects that the Veteran was noted to have a congenital deformity of the second left toe.  In November 1966, the Veteran was noted to have partial syndactyly of the second and third toes bilaterally.  The same was noted in January 1967.  In April 1968, the Veteran was noted to have undergone a partial ostectomy of the middle phalanx of the left second toe.  In May 1968, the second left toe was reported to be healing normally.  His separation examination dated in September 1968 reflects a normal clinical evaluation of the feet.  The Veteran reported foot trouble on a report of medical history form prepared in conjunction with the separation examination.  He noted that two toes had been operated on and part of the toes had been removed.  The examiner noted no significant findings.  

Post-service treatment reports from Peak Podiatry reflect a neuroma of the third intermetatarsal space of the right foot and metatarsalgia of the right foot in May 1993.  The Veteran did not report any symptomatology of the left toe.  

VA treatment reports reflect a report of right toe pain in August 2010.  He was assessed with metatarsalgia secondary to an injury sustained while in service.  The Veteran's problem list notes hammertoe correction.  

However, the records do not include any reference to left foot or left toe complaints.  

At an August 2014 hearing before the Board, the Veteran testified that he had crooked toes prior to entering service.  He reported that he underwent surgical procedures on his bilateral toes in service.  He testified that he continued to have problems with his right foot over the years but his left foot was asymptomatic.   

At an October 2015 VA examination, the Veteran was noted to have congenital partial syndactyly of the bilateral second and third toes since birth.  The examiner indicated that there were no residual symptoms, status post left second toe middle phalanx ostectomy to repair lateral toe deviation deformity.  The examiner also diagnosed asymptomatic left first toe metatarsophalangeal degenerative joint disease.  The Veteran reported that he was born with webbing of the bilateral second and third toes.  He indicated that the toes were asymptomatic prior to service but with marching during service he began to have pain in the toes.  He underwent ostectomy of the middle phalanx of the toes and his left toe pain completely resolved after the surgery, and he presently had no pain in his left foot or toes.  

Examination of the left foot revealed no pain or functional limitations.  The examiner reported that the middle phalanx of the bilateral second toes is surgically absent, but there is no evidence of a bilateral second toe amputation.  The examiner opined that the Veteran's left toe condition is congenital and existed prior to his military service.  The examiner noted that the Veteran does not presently have any residual symptoms in his left toes or left foot.  He concluded therefore, that there is no clear and unmistakable evidence that the Veteran's preexisting left toe disability underwent a permanent increase in the underlying pathology during service (i.e., was the left toe was not aggravated permanently by his service).  

The examiner indicated that although the Veteran had temporary aggravation of his pre-existing left toe condition above and beyond the natural progression during active duty, the surgical procedure on the left second toe during active duty was curative.  Therefore, based on the fact that he has no present residual left second toe or foot symptoms, this condition was not permanently aggravated.  The examiner further indicated that the bilateral first toe metatarsophalangeal (MTP) degenerative joint disease (DJD) would be considered to be a natural progression of the Veteran's congenital bilateral second toe condition as a result of abnormal weight bearing on the great toe due to the congenital deformity.  The examiner reported that DJD is a coincidental asymptomatic x-ray finding and there is no evidence that this condition has been caused or aggravated by his active duty service.
 
A Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.   38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Under VA regulations a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

As noted, the Veteran's June 1966 pre-induction examination reflected a congenital deformity of the second left toe.  Accordingly, the Board finds this condition was noted on the Veteran's examination report at entrance to military service and was therefore pre-existing under 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

As his left toe condition pre-existed service, the Veteran cannot bring a claim for service connection for incurrence of a left toe condition, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

The Board will now discuss whether the Veteran has met the burden of showing aggravation of his pre-existing left toe during his active service.  For the following reasons, the Board concludes that he has not met such an evidentiary burden.

While the Veteran's service treatment records reflect that the Veteran's left toe became symptomatic during service, the Veteran subsequently underwent a surgical procedure to correct the congenital deformity.  Following the left toe surgery, the Veteran's left toe was asymptomatic.  The Veteran noted that he underwent a surgical procedure on his bilateral toes at his separation examination.  However, the examiner noted no significant findings and examination of the feet was normal at that time.  

The Veteran's testimony indicates that the Veteran's left toe disability has remained asymptomatic since the surgical procedure in service.  Further underscoring the conclusion that the Veteran's left toe disability did not increase in severity is the contemporaneous medical evidence, which as noted also fails to describe any increase in severity during service or since that time.  Specifically, examination of the feet was normal at the time of the Veteran's separation physical.  The Veteran also did not seek any further treatment for his left toe after he underwent the corrective surgical procedure.  

Addtionally, the Veteran is also not shown to have sought any treatment for his left toe at any time since service.  Finally, in October 2015, the Veteran underwent a VA examination at which time the Veteran again reported that his left toe was asymptomatic.  The examiner concluded that there was clear and unmistakable evidence that the Veteran's left toe disability existed prior to service and was not permanently aggravated beyond the natural progress of the condition.  The examiner acknowledged that there was a temporary aggravation of the Veteran's pre-existing left toe condition above and beyond the natural progression during active duty; however, the surgical procedure on the left second toe during active duty was curative.  As such, this report provides additional evidence against the conclusion that the Veteran's pre-existing left toe disability increased in severity during service.

As noted, the evidence generated contemporaneously with the Veteran's service does not show any permanent increase in severity of his left toe disability, which the Board finds highly probative evidence to rebut any finding that the Veteran's left toe disability worsened during service.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The Veteran's feet were clearly examined at separation, but the medical officer found the Veteran's feet to be normal.  The opinion by the VA medical professional also weighs against the Veteran's claim.

Therefore, the Board finds the evidence of record does not establish the Veteran's left toe condition permanently increased in severity during his service and therefore the Veteran has not met his burden to establish worsening and the presumption of aggravation does not apply.  As such, service connection is not warranted based on aggravation of the Veteran's pre-existing left toe disability during service.  Therefore, service connection based on aggravation of the Veteran's left toe during service is denied.

Although the Veteran contends that he has a left toe disability related to his active service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of the current left toe disability, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through him senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the left toe disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, the weight of the competent evidence is against a finding that the Veteran's preexisting left toe disability was permanently aggravated beyond the natural progress of the condition during his active service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, the Veteran was afforded a VA examination and an etiological opinion was obtained in this case.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.  

ORDER

Entitlement to service connection for a left toe disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


